Title: The Mother Country. A Song, [1765–1772?]
From: Franklin, Benjamin
To: 


This song occupies one side of a single sheet, at the bottom of which Jared Sparks wrote “(Franklin’s hand-writing) J. S.” The present editors agree with his identification. Nothing has been found to indicate whether Franklin composed these verses himself or merely copied them from another source because they amused and pleased him. They probably date from the earlier years of the disputes between the colonies and the British government; “her Man,” mentioned in the fourth stanza, might be George Grenville of Stamp Act fame; Charles Townshend, father of the hated duties of 1767; or the Earl of Hillsborough, secretary of state for the colonies and president of the Board of Trade, 1768–72, whose policies caused him to be greatly disliked in America. Although neither Sparks nor later editors have included these verses in their editions of Franklin’s writings, they are printed here because, regardless of authorship, they reflect the mixed feelings of exasperation and affection with which he regarded the “Mother Country” during these years.
 
[1765–1772?]
The Mother Country. A Song.

We have an old Mother that peevish is grown,
She snubs us like Children that scarce walk alone;
She forgets we’re grown up and have Sense of our own;

Which nobody can deny, deny,
Which no body can deny.

  
If we don’t obey Orders, whatever the Case;
She frowns, and she chides, and she loses all Patience, and sometimes she hits us a Slap in the Face,

Which nobody can deny, &c.
  
Her Orders so odd are, we often suspect
That Age has impaired her sound Intellect:
But still an old Mother should have due Respect,

Which nobody can deny, &c.
  
Let’s bear with her Humours as well as we can:
But why should we bear the Abuse of her Man?
When Servants make Mischief, they earn the Rattan,

Which nobody should deny, &c.
  
Know too, ye bad Neighbours, who aim to divide
The Sons from the Mother, that still she’s our Pride;
And if ye attack her we’re all of her side,

Which nobody can deny, &c.
  
We’ll join in her Lawsuits, to baffle all those,
Who, to get what she has, will be often her Foes:
For we know it must all be our own, when she goes,

Which nobody can deny, deny,
Which nobody can deny.
